
	

114 HR 4344 IH: Ending Iran’s Nuclear Weapon Program Before Sanctions Relief Act of 2016
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4344
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Pompeo (for himself, Mr. Roskam, Mr. Zeldin, and Mr. Turner) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require a report on the military dimensions of Iran’s nuclear program and to prohibit the
			 provision of sanctions relief to Iran until Iran has verifiably ended all
			 military dimensions of its nuclear program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ending Iran’s Nuclear Weapon Program Before Sanctions Relief Act of 2016. 2.Report on military dimensions of Iran’s nuclear program; limitations on sanctions relief (a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Energy, shall submit to the appropriate congressional committees a report that—
 (1)at a minimum, provides a detailed assessment of the nature, scope, and duration of each activity specified in subsection (b);
 (2)with respect to each activity specified in subsection (b), assesses— (A)whether the activity continues or when the activity ended;
 (B)whether Iran consulted, cooperated with, or collaborated with any foreign entity in the activity and, if so, a full description of the nature, scope, and duration of such consultation, cooperation, or collaboration;
 (C)the differences between the conclusions of the International Atomic Energy Agency and the most recent determination of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)));
 (D)the ability of Iran to quickly resume the activity, if the activity has ended, and to advance beyond the current stage of development; and
 (E)the credibility of Iran’s arguments related to dual-use technology; and (3)includes—
 (A)a summary of refusals by Iran to cooperate with International Atomic Energy Agency inspectors and requests since January 2003;
 (B)a list of any Iranian institutes or other entities involved in nuclear weapon activities or research;
 (C)a list of Iranian scientists or other experts who worked on Iran’s nuclear weapon program; and (D)a list of sites where Iranian nuclear weapon related activities are occurring or have occurred.
 (b)Activities specifiedThe activities specified in this subsection are the following: (1)The existence of management and organization structures to facilitate the development of a nuclear explosive device.
 (2)Procurement activities associated with a nuclear weapon program. (3)Covert acquisition of uranium or plutonium, covert uranium conversion, covert uranium reconversion, and covert uranium enrichment activities.
 (4)Attempted or actual acquisition of nuclear weapon design information. (5)Metallurgical work associated with nuclear devices.
 (6)Development of detonators and associated equipment for a nuclear weapon. (7)Possession of multipoint initiation technology relevant to a nuclear explosive device.
 (8)Use of multipoint initiation technology for experiments associated with a nuclear explosive device. (9)Development of simulated components for a nuclear explosive device, including components relevant to the dynamic compressive testing of those components.
 (10)Computer modeling studies of component arrangements specific to nuclear explosive configurations based on implosion technology and studies relating to high explosives modeling.
 (11)Experiments with materials and configurations that could generate neutrons under shock compression for the purpose of initiating an implosion-type nuclear explosive device.
 (12)Planning, preparation, and execution of experiments relevant to testing a nuclear explosive device, specifically, but not limited to, tests to determine whether detonator firing components would function over a long distance between the firing point and a test device located down a deep shaft.
 (13)Activities related to the integration of a new spherical payload into the existing payload chamber of the re-entry vehicle for a ballistic missile.
 (14)Activities related to a fuzing, arming, and firing system for a heavy spherical ballistic missile payload.
 (15)Activities at Parchin Military Complex related to nuclear weapons. (16)Nuclear weapon related activities at the Physics Research Center and subsequent organizations, and the purpose of such activities.
 (17)Activities associated with the research, development, testing, or fielding related to ballistic missiles capable of carrying a nuclear weapon.
 (18)Activities by Iran to conceal nuclear weapon related activities. (c)Limitations on provision of sanctions relief to IranNotwithstanding section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e) or any other provision of law, the United States Government shall not provide any sanctions relief to Iran until the date that is 90 days after—
 (1)the submission of the report required by subsection (a); (2)the Director of National Intelligence, the Secretary of Energy, the Secretary of State, and the Secretary of Defense jointly certify to the appropriate congressional committees that Iran has verifiably ended all military dimensions of its nuclear program, including research, development, testing, or fielding related to ballistic missiles capable of carrying a nuclear weapon; and
 (3)there is enacted into law a joint resolution approving the provision of sanctions relief. (d)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Foreign personThe term foreign person means a person that is not a United States person. (3)PersonThe term person means an individual or entity.
 (4)Sanctions reliefThe term sanctions relief means the termination, waiver, deferral, or other suspension of any sanctions imposed by the United States with respect to Iran pursuant to a statute, executive order, or regulation, including sanctions applicable to United States persons and sanctions applicable to foreign persons.
 (5)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					
